DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in claim 1 reference characters "42" in line 13 and "4120" in line 17 have both been used to designate a locking component.  Additionally, 4120 is explained as the locking component and another term improperly “at least one second through hole” in lines 17-18, this is improper, please correct.
The drawings are objected to because 13 refers to a curtain rail such as in line 4 of claim 1, however, 13 points to a groove/channel and not a rail... what exactly is the curtain rail and please show/indicate how it differentiates from the board member 11.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
Claim Objections
Claims 1-13 are objected to for the following reasons:
Claim 1 is objected to because of the following informalities:  in lines 9-10, “to combined with” needs grammatical correction.  Appropriate correction is required.
Claims 2-13 are objected for depending from objected to claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with clarity issues, some non-limiting examples include but are not limited to:

Claim 1, lines 6-7, “and passing through the first coupling holes” his unclear, how are the frames passing through themselves?  Please clarify.
Claim 1 recites the limitation "the roller blind" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the phrase "the first end (411) being passed through the first through hole (4110)" in lines 15-16 renders the claim indefinite because it is unclear how the first end 411 passes through hole 4110, especially when looking at fig. 2.  Is the applicant intending to recite that the through hole 4110 passes through the first end 411?  Or something else?  Please clarify.   
Regarding claim 1, the phrase "the second end (412) being passed through the second through hole (4120)" in lines 17-18 renders the claim indefinite because it is unclear how the second end 412 passes through hole 4120, especially when looking at fig. 2.  Is the applicant intending to recite that the through hole 4120 passes through the second end 412?  Or something else?  Also, it is unclear how 4120 is a locking component in the drawings and specification since it appears to look like a hole as seen in fig. 2. Please clarify.   

Regarding claim 3, “the frame” is indefinite, to which one of the plurality of frames is this one referring to?
Regarding claim 5, the phrase "the positioning bracket is passed through the positioning bracket and the screw hole" in lines 5-6 renders the claim indefinite because it is unclear how this is possible. For examination purpose the phrase “the positioning bracket is passed through the positioning bracket and the screw hole” has been construed to be the stud is passed through the positioning bracket and the screw hole without regard to what applicant may or may not consider to be acceptable.
Regarding claim 6, the phrase "a support plate (44) fixed to a bottom surface (112) of the positioning bracket (41)" in lines 5-6 renders the claim indefinite. The bottom surface (112) is a part of a bonding board (10), not the positioning bracket (41), as shown in figure 2 - so how is it fixed to 112 as claimed?
Regarding claim 8, line 3, “the frame” is indefinite, to which one of the “frames” is this one referring to?
Claims 2-12 are at least rejected for depending from a rejected claim such as claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood, Claims 1-2 and 6-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Daugaard (US 20200080367 A1).
Regarding claim 1, Daugaard teaches a two-in-one curtain and roller blind support frame 100, comprising (see Fig. 7): a bonding board 150, including a board member 154 and a binding groove 236 and a curtain rail 158 formed on (shown in Fig. 8) the board member 150, and a side 180 of the curtain 176 being disposed (shown in Fig. 9) on the curtain rail 158; a pair of frames 126, combined the first end being passed through the first through hole (the is being examined as best understood since the language is unclear and doesn’t seem to comport with the drawings/specification - in this case the first end and the hole have a similar relation to the applicants disclosure since the hole passes through the first end) and fixed (¶0159, lines 17-24) to the binding groove 236 by the locking component 254, and the second end being passed through the at least one second through hole the is being examined as best understood since the language is unclear and doesn’t 
Regarding claim 2, Daugaard teaches the board member 154 has a top surface (shown in figure 8, near 236 - note that a top surface can be interpreted with the broadest reasonable interpretation as ‘a surface near the top’), a bottom surface (shown in figure 8) and two opposite sides (shown in figure 7), and the binding groove 236 is formed on the top surface (shown in figure 8 - again note that a top surface can be interpreted with the broadest reasonable interpretation as ‘a surface near/at the top’), and the curtain rail 158 is formed on the bottom surface (shown in figure 8), and a bent plate 156 is formed on each of the sides (plate 156 stretches between two opposite ends of 150 and connects to frames 126 as shown in Fig. 8-10), and the pair of frames 126 are combined with the bent plates 156 respectively.
Regarding claim 6, Daugaard teaches each of the positioning modules (140 & 254) further comprises a support plate 146 fixed (shown in Fig. 20) to a bottom surface 112 of the positioning bracket 140.
Regarding claim 7, Daugaard teaches each of the frames 126 has a bent and extended (shown in Fig. 20) first covering plate 134 disposed on an upper side of the roller blind shaft 120 and a second covering plate 132 disposed on an outer side (shown in Fig. 20) of the roller blind shaft 120.

Regarding claim 9, Daugaard teaches the first covering plate 134 has a plurality of second coupling holes 244 for passing and installing a plurality of screws (fasteners).
Regarding claim 10, Daugaard teaches each of the frames 126 is L-shaped.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Daugaard in view of Kirsch (US 1581805 A).
Regarding claim 3, Daugaard teaches a side (bottom) of the frame 126 facing (shown in Fig. 20) the bent plate 156 has at least one positioning bump 136, but is silent concerning the bent plate 136 has at least one fixing hole and the frame 126 is positioned in the fixing hole and fixed to the bent plate 156 by the positioning bump 136.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Daugaard with a fixing hole mounted onto a bent plate, as taught by Kirsch, to securely lock (by sliding between the slot 11) the positioning bump in place.
Regarding claim 4, Kirsch teaches the fixing hole (formed between two adjacent 11) is J-shaped (shaped as mirrored ‘J’, see Fig. 2 and 4).
Claims 5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Daugaard in view of Burns (US 4299008 A).
Regarding claim 5, Daugaard teaches all of the elements of the current invention as stated above except the binding groove 236 is a T-shaped groove, the locking component comprises a T-shaped screw seat and a stud, and the T-shaped screw seat has a stop plate, and the positioning bracket is passed through the positioning bracket and the screw hole and combined with the bonding board by the stud.
Burns teaches the binding groove is a T-shaped groove (labeled in Fig. 2 below), and the locking component comprises a T-shaped screw seat (labeled in Fig. 2 below) and a stud 15, and the T-shaped screw seat (labeled in Fig. 2 below) has a stop plate 18 passing into the T-shaped groove (shown in Fig. 2 below) and protruding from a screw hole (labeled in Fig. 2 below) of the T-

    PNG
    media_image1.png
    601
    549
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Daugaard with the T-shaped groove (binding groove) and locking component (stud, seat), as taught by Burns, to enable users to easily secure the positioning bracket to the bonding board.
Regarding claim 11, Daugaard teaches all of the elements of the current invention as stated above except an auxiliary support, a plurality of auxiliary locking components, and the roller blind shaft is fixed to the auxiliary support.
Burns teaches the positioning module 10 further comprises an auxiliary support 17 and a plurality of auxiliary locking components (16, 18), and the roller 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Daugaard with an auxiliary support system, as taught by Burns, to securely hold the roller blind in place. Note that the positioning brackets without additional auxiliary support may sag or bend under the load of curtain and roller blind.
Regarding claim 12, Daugaard teaches the positioning bracket 140 has an auxiliary through hole (shown in Fig. 7 on 144), but is silent concerning an auxiliary screw and auxiliary seat.
Burns teaches each of the auxiliary locking components (16, 18) comprises an auxiliary seat 18 and an auxiliary screw 16, and the auxiliary seat 18 is installed on the auxiliary support 17, and the positioning bracket 10 and the auxiliary support 17 are passed into the auxiliary through hole 15 and the auxiliary seat 18 for a connection by the auxiliary screw 16.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Daugaard with an auxiliary screw and auxiliary seat, as taught by Burns, to enable users to easily secure the positioning bracket to the auxiliary support.

Burns teaches the auxiliary support 17 is a U-shaped rail (shown in Fig. 1), and the auxiliary seat 18 has a pair of flaps (shown in Fig. 2 below), and the auxiliary seat 18 is passed and installed into the auxiliary support 17 by the pair of flaps (shown in Fig. 2 below).

    PNG
    media_image2.png
    601
    549
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Daugaard with an auxiliary seat auxiliary seat with a pair of flaps, as taught by Burns, to easily (without holding the seat by hand or tool) fasten the screw into the seat.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PORAS PATEL whose telephone number is (571)272-4635.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.P.P./Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Primary Examiner, Art Unit 3634